‘Candler, J.
1. Failure to sufficiently describe, in an accusation of larceny, the property alleged to have been stolen, is a defect which should be taken advantage of by demurrer in writing before pleading to the merits. This court will not reverse the judgment o£ the trial court overruling a motion to quash an accusation on the ground of such insufficient description, when it does not appear that any written demurrer to the accusation was ever filed.
2. The evidence was sufficient to warrant the verdict of conviction, and it does not appear that the trial court erred in overruling the motion for a new trial.

Judgment affirmed.


By five Justices.